--------------------------------------------------------------------------------

EXHIBIT 10.16
 
2014 AMENDMENT
TO
LA-Z-BOY INCORPORATED
PERFORMANCE COMPENSATION RETIREMENT PLAN


La-Z-Boy Incorporated (the "Company") adopts this 2014 Amendment to the La-Z-Boy
Incorporated Performance Compensation Retirement Plan (the "Plan").
 
WITNESSETH:
 
WHEREAS, the Company previously established the Plan for the benefit of certain
of its eligible Employees; and
 
WHEREAS, the Plan may be amended from time to time; and
 
WHEREAS, the Company now desires to amend the Plan.
 
NOW, THEREFORE, effective for the fiscal year beginning April 27, 2014, the Plan
is hereby amended in the following manner:
 
1. Schedule B to the Plan shall be amended by being deleted and by being
replaced with the following:
 
Schedule B
To The
La-Z-Boy Incorporated Performance Compensation Retirement Plan
 
This Schedule B provides the methodology that will be used to provide
contribution unit credits as referenced in Section 3.1 of the Plan. For this
purpose, no later than the 75th day after the beginning of each of the
Employer's fiscal years (and in no event after the outcome is substantially
certain), the Employer shall establish company performance criteria for the
fiscal year, performance levels, and Contribution Unit Percentage Rates related
to those criteria. The Employer may also, in its sole discretion and no later
than the 75th day of a fiscal year, determine that it will not make contribution
unit credits for such fiscal year.
 
Annual contribution unit credits for each Participant's Account, with respect to
each designated performance period, shall be determined as follows:
 
1.         If performance does not meet or exceed the minimum required
performance level (the "Threshold Level"), no contribution unit credits will be
made to any Participant Accounts for that fiscal year; and
 
2.       If performance meets or exceeds the Threshold Level, the contribution
units credited to a Participant's Account shall be equal to:
 
The applicable Contribution Unit Credit Percentage Rate for a Participant times
(the Participant's Base Salary plus Bonus, for that performance period);
 
Where:

--------------------------------------------------------------------------------

► The "Contribution Unit Credit Percentage Rate" is the percentage rate assigned
to the applicable performance level achieved for the Participant's
classification group for that fiscal year;




► "Base Salary" means the portion of a Participant's annual salary (taking into
consideration salary adjustments during the performance period) actually paid
during the performance period, including vacation and holiday pay; and

 

► "Bonus" means the cash bonus earned by a Participant, as a short-term
incentive award under a preexisting incentive plan maintained by the Employer
(or a participating Employer, as applicable), for that performance period.

 
For purposes of this Schedule B, the following shall apply:
 
•            The performance levels may consist of one or more levels and each
level may have one or more corresponding Contribution Unit Credit Percentage
Rates assigned to it.
 
•            For purposes of this Plan, the Threshold Level, performance levels,
Contribution Unit Credit Percentage Rates, and the attainment of any required
performance criteria, shall be determined in the sole discretion of the
Administrator.
 
•            Any applicable contribution unit will be credited promptly
following release of the Employer's Form 10-K for the fiscal year in question.
 
•            Unless otherwise determined in writing by the Employer, the
designated performance period shall be the Employer's fiscal year, which ends on
the last Saturday in April.
 
2. Except as specifically amended by this Amendment, the provisions of the Plan
are reaffirmed and shall remain in full force and effect.
 
IN WITNESS WHEREOF, the undersigned has signed this Amendment to evidence
acceptance of this Amendment on the ___ day of April, 2014.
 
 
LA-Z-BOY INCORPORATED
 
 
By
 
 
 
Its
 

 
 

--------------------------------------------------------------------------------